Title: To George Washington from William Heath, 7 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point April 7. 1781.
                        
                        The enclosed was this moment given me by Judge Lawrence. I apprehend it is beyond a doubt that I am the
                            fourth person.
                        The gun boat is stationed at Fort-Montgomery, with as positive instructions of vigilance as can be given—and I
                            have directed the greatest vigilance in guards and sentinels here—have ordered patroles from all the guards, &c.
                            Your Excellency can form the best judgment, whether danger may be apprehended or not, and what measures may be necessary
                            to be taken by you. Judge Lawrence informs me Mr Beakman was exceedingly anxious that the matter should be communicated to
                            your Excellency—He also informed Mr Lawrence that there was a report in New-York, that Gibralter was taken. I have the
                            honor to be With the greatest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. I am sorry we have so many old british soldiers in our army, in particular, the New York
                            regiment.
                        
                        
                            W.H.
                        
                    